EXHIBIT 10.10
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), effective
as of November 1, 2008 (the “Effective Date”), by and between McKesson
Corporation (the “Company”), a Delaware corporation with its principal office at
One Post Street, San Francisco, California, and John H. Hammergren
(“Executive”).
RECITALS
     A. WHEREAS, Executive and the Company have previously entered into that
certain Extended Employment Agreement dated as of April 1, 2004 (the “Prior
Employment Agreement”);
     B. WHEREAS, Executive and the Company have previously amended and restated
the terms of the Prior Employment Agreement effective as of November 1, 2006;
     C. WHEREAS, the Company, in its business, develops and uses certain
Confidential Information (as defined in Paragraph 6(c) below). Such Confidential
Information will necessarily be communicated to or acquired by Executive by
virtue of his employment with the Company, and the Company has spent time,
effort and money to develop such Confidential Information and to promote and
increase its goodwill;
     D. WHEREAS, the Company desires to retain the services of, and employ,
Executive on its own behalf and on behalf of its affiliated companies for the
period provided in this Agreement and, in so doing, to protect its Confidential
Information and goodwill, and Executive is willing to accept employment by the
Company on a full-time basis for such period, upon the terms and conditions
hereinafter set forth; and
     E. WHEREAS, Executive and the Company wish to amend and restate the terms
of the Agreement to comply with the final regulations promulgated under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
preserve deductibility of certain compensation under section 162(m) of the Code
in accordance with Revenue Ruling 2008-13.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:

  1.   Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive, and Executive agrees to accept employment
from, and remain in the employ of, the Company for the period stated in
Paragraph 3 hereof.     2.   Position and Responsibilities. During the period of
his employment hereunder, Executive agrees to serve the Company, and the Company
shall employ Executive, as President and Chief Executive Officer of the

 



--------------------------------------------------------------------------------



 



      Company and in such other senior corporate executive capacities consistent
with such position as may be specified from time to time by the Board of
Directors of the Company (the “Board”). During the period of his employment
hereunder, Executive shall report directly to the Board. Executive also
presently serves as Chairman of the Board of Directors of the Company
(“Chairman”).

  3.   Term and Duties.

  (a)   Term of Employment. The period of Executive’s employment under this
Agreement shall be deemed to have commenced on the date of this Agreement and
shall continue until the third anniversary of the Effective Date, unless
terminated earlier in accordance with Paragraph 7 below; provided, however, that
this Agreement shall renew automatically, such that the remaining term of this
Agreement is always three (3) years, unless terminated earlier in accordance
with Paragraph 7 below (the “Term”).     (b)   Duties. During the period of his
employment hereunder and except for illness, reasonable vacation periods, and
reasonable leaves of absence, Executive shall devote substantially all of his
business time, attention, skill and efforts to the business and affairs of the
Company and its affiliated companies, as such business and affairs now exist and
as they may be hereafter changed or added to, under and pursuant to the general
direction of the Board; provided, however, that, (i) with the approval of the
Board (which will not be unreasonably withheld or delayed), Executive may serve,
or continue to serve, on the boards of directors of, hold any other offices or
positions in, for profit companies or organizations, which, in the Board’s
judgment, will not present any conflict of interest with the Company or any of
its subsidiaries or affiliates or divisions, or materially affect the
performance of Executive’s duties pursuant to this Agreement and (ii) Executive
may devote a portion of his time to the management of his personal affairs or
involvement in charitable activities, which activities shall not materially
affect the performance of Executive’s duties pursuant to this Agreement. The
services which are to be employed by Executive hereunder are to be rendered in
the State of California, or in such other place or places in the United States
or elsewhere as may be determined from time to time by the Board, but are to be
rendered primarily at the Company’s principal place of business at One Post
Street in San Francisco, California. Unless and until otherwise mutually agreed
to between the Company and Executive, Executive shall be at liberty to maintain
his residence in the San Francisco Bay Area, State of California.

2



--------------------------------------------------------------------------------



 



  4.   Compensation and Reimbursement of Expenses; Other Benefits.

  (a)   Compensation. During the period of his employment hereunder, Executive
shall be paid a salary, in monthly or semi-monthly installments (in accordance
with the Company’s normal payroll practices for senior executive officers), at
the rate of One Million Five Hundred Eighty Thousand Dollars ($1,580,000) per
year, (or such higher salary as may be from time to time approved by the Board
(or any duly authorized Committee thereof), any such higher salary so approved
to be thereafter the minimum salary payable to Executive during the remainder of
the Term hereof), plus such additional incentive compensation, if any, as may be
awarded to him yearly by the Board (or any duly authorized Committee thereof).
For purposes of the MIP (as defined in subparagraph (c) below), for each of the
Company’s fiscal years ending during the Term of this Agreement, Executive’s
Individual Target Award (as defined in the MIP) shall be no less than One
Hundred and Fifty Percent (150%), (or such Individual Target Award percentage as
may be from time to time approved by the Board, or any duly authorized Committee
thereof, any such higher percentage so approved to be thereafter the minimum
Individual Target Award percentage for Executive during the remainder of the
Term hereof), of his base salary for the applicable Year (as defined in the
MIP).     (b)   Reimbursement of Expenses. The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other expenses incurred by Executive in performing his
obligations hereunder; provided, however, any such expenses eligible for
reimbursement that are taxable to Executive and incurred during the course of
Executive’s employment may not affect the expenses eligible for reimbursement in
any other taxable year. The Company further agrees to furnish Executive with
such assistance and accommodations as shall be suitable to the character of
Executive’s position with the Company and adequate for the performance of his
duties hereunder.     (c)   Other Benefits. During the period of his employment
hereunder, Executive shall be entitled to receive all other benefits of
employment generally available to other members of the Company’s management and
those benefits for which key executives are or shall become eligible, when and
as he becomes eligible therefor, including without limitation, group health and
life insurance benefits, short and long-term disability plans, deferred
compensation plans, and participation in the Company’s Profit-Sharing Investment
Plan, Employee Stock Purchase Plan, Company-sponsored medical plan, Management
Incentive Plan (“MIP”), Long Term Incentive Plan, Executive Benefit Retirement
Plan (“EBRP”), Executive Survivor Benefits Plan (“ESBP”), Stock

3



--------------------------------------------------------------------------------



 



      Purchase Plan and 1994 Stock Option and Restricted Stock Plan (or any
other similar plan or arrangement), and the Company agrees that none of such
benefits shall be altered in any manner or in such a way as to reduce any then
existing entitlement of Executive thereunder or any entitlement provided for
hereunder. For purposes of the EBRP, beginning with Fiscal Year 2006,
Executive’s “Average Final Compensation” shall mean one-fifth of the sum of
(x) the base salary and (y) one hundred and fifty percent (150%) of the annual
bonuses under the MIP or any successor or replacement plans (including base
salary and annual MIP bonuses or portions thereof voluntarily deferred under a
cash or deferred plan or any other tax qualified or non-qualified salary
deferral plan) in each case earned by Executive for the five consecutive years
of full-time continuous employment with the Company which (a) fall within the
15-year period ending on the first day of the month following Executive’s
Separation from Service (as defined in the EBRP) with the Company and
(b) produce the highest such sum. To the extent specific provisions of this
Agreement that relate to other plans or arrangements of the Company are more
favorable than the terms and conditions set forth in such other plan or
arrangement of the Company, the provisions of this Agreement shall control.
Additionally, to the extent any other plan or arrangement of the Company
contains provisions regarding noncompetition, unauthorized use of confidential
information, or nonsolicitation, such provisions shall not be deemed to have
been violated by Executive except to the extent his activities would also
constitute a violation of similar provisions contained herein.

  5.   Benefits Payable Upon Disability or Death.

  (a)   Disability Benefits. If, during the term of Executive’s employment
hereunder, Executive sustains a disability, as defined in Treasury Regulation
section 1.409A-3(i)(4)(i) or -3(i)(4)(iii), the Company shall continue to pay
Executive his then current salary hereunder during the period of such disability
at the time of the regular payroll schedule; or, if less, for a period of
(12) calendar months, at which time the Company’s obligations hereunder (other
than as provided herein) shall cease and terminate. Following the expiration of
such 12-month period, Executive shall be eligible to receive his benefits
pursuant to the EBRP calculated at the percentage in effect at the time of the
disability as described in Paragraph 8(b)(i)(E) herein, subject to a maximum
level of seventy-five percent (75%), of Average Final Compensation (as defined
in Paragraph 4(c) above) without regard to any reduction for early retirement;
provided that the lump-sum payment for this Approved Retirement shall never be
less than the lump-sum

4



--------------------------------------------------------------------------------



 



      payment that would have been provided under Executive’s Prior Employment
Agreement for an Approved Retirement under EBRP on April 1, 2004 (the “Minimum
Lump-Sum Payment”).

  (b)   Death Benefits. In the event of the death of Executive during the term
of his employment hereunder, (i) Executive’s salary payable hereunder shall
continue to be paid to Executive’s surviving spouse, or if there is no spouse
surviving, then to Executive’s designee or representative (as the case may be)
at the time of the regular payroll schedule through the six-month period
following the end of the calendar month in which Executive’s death occurs and
(ii) the benefits payable under the EBRP, subject to the Minimum Lump-Sum
Payment described in Paragraph 5(a) above, calculated at the percentage in
effect at the time of his death as described in Paragraph 8(b)(i)(E) herein,
subject to a maximum level of seventy-five percent (75%), of Average Final
Compensation (as defined in Paragraph 4(c) above) shall be payable without
regard to any reduction for early retirement in a lump sum as soon as
practicable, but not later than ninety (90) days after Executive’s death.
Thereafter, all of the Company’s obligations hereunder (other than as provided
herein) shall cease and terminate.     (c)   Other Plans. Except as specifically
provided herein, the provisions of this Paragraph 5 shall not affect (i) any
rights of Executive’s heirs, administrators, executors, legatees, beneficiaries
or assigns under the Company’s Profit-Sharing Investment Plan, EBRP, Long Term
Incentive Plan, ESBP, 1994 Stock Option and Restricted Stock Plan (or any
similar plan or arrangement), any stock purchase plan or any other employee
benefit plan of the Company, and any such rights shall be governed by the terms
of the respective plans, or (ii) any rights that exist with respect to
indemnification or directors and officers insurance or any other rights
hereunder which are intended to continue after a termination of employment.

  6.   Obligations of Executive During and After Employment.

  (a)   Noncompetition. Executive agrees that during the Term of his employment
hereunder, he will engage in no other business activities, directly or
indirectly, which are or may be competitive with or which might place him in a
competing position to that of the Company; or any affiliated company, without
the prior written consent of the Board. Without any inference as to any other
activity, the foregoing shall not limit ownership by Executive of (i) less than
one percent (1%) of the common stock or public debt of any publicly traded
entity; (ii) less than five percent (5%) in any

5



--------------------------------------------------------------------------------



 



      investment pool, hedge fund, private equity fund or other similar vehicle
in which Executive has no control over the investments that are made by such
investment pool, hedge fund, private equity fund or other similar vehicle; or
(iii) the amount of stock or other interests Executive holds as of the Effective
Date of this Agreement in the entities listed on Schedule 6(a) hereof, provided
that Executive is not actively engaged in the management of such entities.

  (b)   Unauthorized Use of Confidential Information. Executive acknowledges and
agrees that (i) during the course of his employment Executive will have produced
and/or have access to Confidential Information, of the Company and its
affiliated companies, and (ii) the unauthorized use or sale of any of such
confidential or proprietary information at any time would harm the Company and
would constitute unfair competition with the Company. Executive promises and
agrees not to engage in any unfair competition with the Company by reason of
Executive’s use of Confidential Information either during or after the Term of
his employment hereunder. Therefore, during and subsequent to his employment by
the Company and its affiliated companies, Executive agrees to hold in confidence
and not, directly or indirectly, disclose, use, copy or make lists of any such
information, except (x) pursuant to his duties hereunder during his employment
by the Company, (y) to the extent expressly authorized by the Company in writing
or as required by law or (z) to comply with a legal process, provided Executive
promptly notifies the Company in order that the Company, at its expense, may
seek a protective order and Executive cooperates with the Company in seeking
such order. All records, files, drawings, documents, equipment, and the like, or
copies thereof, relating to the Company’s business, or the business of any of
its affiliated companies, which Executive shall prepare, use, or come into
contact with, shall be and remain the sole property of the Company, and shall
not be removed (except to allow Executive to perform his responsibilities
hereunder while traveling for business purposes or otherwise working away from
his office) from the Company’s or the affiliated company’s premises without its
prior written consent, and shall be promptly returned to the Company upon
termination of employment with the Company and its affiliated companies. This
Paragraph 6(b) shall survive the termination or expiration of the term of
Executive’s employment hereunder.     (c)   Confidential Information Defined.
For purposes of this Agreement, “Confidential Information” means all information
(whether reduced to written, electronic, magnetic or other tangible

6



--------------------------------------------------------------------------------



 



      form) acquired in any way by Executive during the course of his employment
with the Company or any of its affiliated companies concerning the products,
projects, activities, business or affairs of the Company and its affiliated
companies or the Company’s or any of its affiliated companies’ customers,
including, without limitation, (i) all information concerning trade secrets of
the Company and its affiliated companies, including computer programs, system
documentation, special hardware, product hardware, related software development,
manuals, formulae, processes, methods, machines, compositions, ideas,
improvements or inventions of the Company and its affiliated companies, (ii) all
sales and financial information concerning the Company and its affiliated
companies, (iii) all customer and supplier lists of the Company and its
affiliated companies, (iv) all information concerning products or projects under
development of the Company and its affiliated companies or marketing plans for
any of those products or projects, and (v) all information in any way concerning
the products, projects, activities, business or affairs of customers of the
Company and its affiliated companies which was furnished to him by the Company
or any of its agents or customers; provided, however, that Confidential
Information does not include information which (A) becomes available to the
public or the industry in which the Company operates other than as a result of a
disclosure by Executive (other than in the normal course of Executive’s duties
hereunder), (B) was available to him on a nonconfidential basis outside of his
employment with the Company, or (C) becomes available to him on a
non-confidential basis from a source that Executive believes in good faith is
not under an obligation of confidentiality to the Company.

  (d)   Nonsolicitation. Executive recognizes and acknowledges that it is
essential for the proper protection of the business of the Company and its
affiliated companies that Executive be restrained for a reasonable period
following the termination of Executive’s employment with the Company and its
affiliated companies from:  (i) soliciting or inducing any employee of the
Company or any of its affiliated companies to leave the employ of the Company or
any of its affiliated companies; or (ii) hiring or attempting to hire any
employee of the Company or any of its affiliated companies. Accordingly,
Executive agrees that during the Term of his employment hereunder, and for the
Restricted Period thereafter following the termination of Executive’s employment
with the Company and its affiliated companies for any reason, Executive shall
not, directly or indirectly, hire, solicit, aid in or encourage the hiring
and/or solicitation of, contract with, aid in or encourage the contracting with,
or induce or encourage to leave the employment of the Company or any of its
affiliated companies, any employee

7



--------------------------------------------------------------------------------



 



      of the Company or any of its affiliated companies. Notwithstanding the
foregoing, nothing in this Paragraph 6(d) shall prohibit Executive from
providing references on an unsolicited basis with respect to employees of the
Company. For purposes of this Paragraph 6(d), the “Restricted Period” shall be
deemed to be equal to the longer of (i) two (2) years following the termination
of Executive’s employment for any reason, or (ii) the period during which
Executive is receiving salary continuation payments hereunder. This
Paragraph 6(d) shall survive the termination or expiration of this Agreement.

  (e)   Nonsolicitation of Customers. Executive recognizes and acknowledges that
it is essential for the proper protection of the business of the Company and its
affiliated companies that Executive be restrained for a reasonable period
following the termination of Executive’s employment with the Company and its
affiliated companies from directly and personally soliciting the trade of or
trading with the customers of the Company or any of its affiliated companies for
any competitive business purpose. Accordingly, Executive agrees that during the
Term of his employment hereunder, and for the Restricted Period thereafter
following the termination of Executive’s employment with the Company and its
affiliated companies for any reason, Executive shall not directly and personally
solicit, or use Confidential Information to aid in the solicitation of, contract
with, or service any person or entity which is, or was, within two (2) years
prior to the termination of Executive’s employment with the Company and its
affiliated companies, a customer or client of the Company or any of its
affiliated companies for the purpose of offering or selling a product or service
competitive with any of those offered by the Company or any of its affiliated
companies. For purposes of this Paragraph 6(e), the “Restricted Period” shall be
deemed to be equal to the longer of (i) two (2) years following the termination
of Executive’s employment for any reason, or (ii) the period during which
Executive is receiving salary continuation payments hereunder. This
Paragraph 6(e) shall survive the termination or expiration of this Agreement.  
  (f)   Remedy for Breach. Executive agrees that in the event of a breach or
threatened breach of any of the covenants contained in this Paragraph 6, the
Company shall have the right and remedy to have such covenants specifically
enforced by any court having jurisdiction, it being acknowledged and agreed that
any material breach of any of the covenants will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company.

8



--------------------------------------------------------------------------------



 



  (g)   Mutual Dependence. Executive understands and agrees that his full
compliance with the provisions of this Section 6 is an express condition for and
mutually dependent upon the obligations of the Company to pay Executive his
compensation and benefits, including severance pay, during the remainder of the
Term. Executive further understands and agrees that in the event that any of the
provisions of this Section 6 are rendered void, invalid, illegal or otherwise
unenforceable, in whole or in substantial part, as a result of actions not
initiated by the Company or its agent, the Company’s obligations to pay
Executive his Base Salary, bonus or any other compensation and benefits,
including severance pay, may be terminated immediately.

  7.   Termination.

  (a)   For Cause. Notwithstanding anything herein to the contrary, the Company
may, without liability, terminate Executive’s employment hereunder for Cause (as
defined below) at any time within ninety (90) days of the date the Board of
Directors, or of any Committee thereof, first has knowledge of the event
justifying such termination by delivery of a Notice of Termination (as defined
in subparagraph (d) below) from the Board (or any duly authorized Committee
thereof) specifying such Cause, and thereafter, the Company’s obligations
hereunder shall cease and terminate.

  (i)   Definition of Cause. Except as provided in Paragraph 8(c)(iii) below, as
used herein, the term “Cause” shall mean (i) Executive’s willful engaging in
misconduct with regard to the Company or any of its affiliated companies which
is demonstrably and materially injurious to the Company and its affiliated
companies taken as a whole, (ii) Executive’s willful dishonesty of a material
nature involving the Company’s or any of its affiliated companies’ assets, or
(iii) a material failure by Executive to comply with any of the provisions of
this Agreement. No act, or failure to act, on Executive’s part shall be
considered “willful” unless done, or omitted to be done, by Executive not in
good faith and without reasonable belief that Executive’s action or omission was
in the best interest of the Company or its subsidiaries. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
pursuant to this Paragraph 7(a) unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the entire membership of the Board at a meeting of
the Board called and held for the

9



--------------------------------------------------------------------------------



 



      purpose of making a determination of whether Cause for termination exists
(after reasonable notice to Executive and an opportunity for Executive to be
heard before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of misconduct as set forth above in this
subparagraph 7(a)(i) and specifying the particulars thereof in detail. In
addition, if the conduct alleged to have constituted Cause is curable (as
determined by the Board), the Notice of Termination shall not be delivered until
after the Board (or any duly authorized Committee thereof) shall have given
Executive written notice specifying the conduct alleged to have constituted such
Cause and Executive has failed to cure such conduct, within fifteen (15) days
following receipt of such notice.

  (ii)   Arbitration Required to Confirm Cause. In the event of a termination
for Cause pursuant to this Paragraph 7(a) or pursuant to subparagraph 8(c)(iii),
the Company shall continue to pay Executive’s then current compensation as
specified in this Agreement until the issuance of an arbitration award affirming
the Company’s action. Such arbitration shall be held in accordance with the
provisions of Paragraph 10(c) below. In the event the award upholds the action
of the Company, Executive shall promptly repay to the Company any sums received
pursuant to Paragraph 8 below, following termination of employment.

  (b)   Other Than for Cause, Performance, Reorganization; Any Reason or
Reasons. Notwithstanding anything herein to the contrary, the Company may also
terminate Executive’s employment (without regard to any general or specific
policies of the Company relating to the employment or termination of its
employees) (i) should Executive fail to perform his duties hereunder in a manner
satisfactory to the Board, provided that Executive shall first be given written
notice of such unsatisfactory performance and a period of ninety (90) days to
improve such performance to a level deemed acceptable to the Board, (ii) should
Executive’s position be eliminated as a result of a reorganization or
restructuring of the Company or any of its affiliated companies or (iii) for any
other reason or reasons.     (c)   Termination by Executive. Executive may
terminate his employment hereunder with or without Good Reason, including
Retirement as defined in Paragraph 8(a)(iv) below, by delivery of a Notice of
Termination to the Company, provided that any such Notice of Termination for
Good Reason shall be given within ninety (90) days after the occurrence of the
event giving rise to

10



--------------------------------------------------------------------------------



 



      Good Reason, which notice shall specify the act, or failure to act,
alleged to give rise to Good Reason hereunder and shall otherwise comply with
the provisions of subparagraph (d) below. If Executive gives the Company such
Notice of Termination, the Company shall have fifteen (15) days after receipt of
such notice to remedy the facts and circumstances that allegedly gave rise to
Good Reason. In the event Executive does not provide a Notice of Termination to
the Company of termination for Good Reason, such termination shall be deemed a
voluntary resignation by Executive.

  (i)   Definition of Good Reason. As used herein, the term “Good Reason” shall
mean any of the following acts or failures to act, if taken without the express
written consent of Executive, (A) any material change by the Company in
Executive’s functions, duties or responsibilities as President and Chief
Executive Officer, which change would cause Executive’s position with the
Company to become of less dignity, responsibility, importance, or scope as
compared to the position and attributes that applied to Executive as of the
Effective Date, or an adverse change in Executive’s title, position or his
obligation and right to report directly to the Board, provided, however that
“Good Reason shall not be deemed to exist if Executive ceases to serve as
Chairman; (B) any reduction in Executive’s base annual salary, MIP target or
Long Term Incentive compensation (LTI) targets, which LTI targets include cash
awards with performance periods greater than one year and equity based grants,
except for reductions that are equivalent to reductions applicable to executive
officers of the Company; (C) any material failure by the Company to comply with
any of the provisions of the Agreement; (D) the Company’s requiring Executive to
be based at any office or location more than 25 miles from the office at which
Executive is based as of the Effective Date, except for travel reasonably
required in the performance of Executive’s responsibilities; (E) any failure by
the Company to obtain the express assumption of the Agreement by any successor
or assign of the Company; (F) cancellation of the automatic renewal mechanism
set forth in Paragraph 3(a) above; (G) if the Board removes Executive as
Chairman at or after a Change in Control (or prior to a Change in Control if at
the request of any third party participating in or causing the Change in
Control), unless such removal is required by then-applicable law; or (H) a
change in the majority of the members of the Company’s Board of Directors as it
was construed immediately prior to the Change in Control. Executive’s

11



--------------------------------------------------------------------------------



 



      right to terminate employment for Good Reason pursuant to this Paragraph 7
shall not be affected by Executive’s incapacity due to physical or mental
illness.

  (d)   Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive, including Retirement as defined in Paragraph 8(a)(iv)
below, hereunder shall be communicated by a Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provisions
in this Agreement relied upon and which sets forth (i) in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (ii) the date of
Executive’s termination of employment, which shall be no earlier than sixty
(60) days after such Notice is received by the other party. Any purported
termination of Executive’s employment by the Company which is not effected
pursuant to a Notice of Termination satisfying the requirements of this
Agreement shall not be effective. In the case of a termination for Cause, the
Notice of Termination shall also satisfy the requirements set forth in
Paragraph 7(a).

  8.   Obligations of the Company on Termination of Employment.

  (a)   For Cause; Voluntary Resignation; Retirement.

  (i)   For Cause. If (i) the Company terminates Executive’s employment for
Cause hereunder or (ii) Executive terminates his employment with the Company
other than for Good Reason, then, except as otherwise specifically set forth
herein, all of the Company’s obligations hereunder shall immediately cease and
terminate. Executive shall thereupon have no further right or entitlement to
additional salary, incentive compensation payments or awards, or any perquisites
from the Company whatsoever, and Executive’s rights, if any, under the Company’s
employee and executive benefit plans shall be determined solely in accordance
with the express terms of the respective plans. Notwithstanding the foregoing,
Executive shall be entitled to receive any accrued base salary, accrued but
unused vacation and unreimbursed expenses.     (ii)   Voluntary Resignation. If
Executive terminates employment other than for Good Reason, Executive shall
receive upon termination of employment (1) the benefits under
Paragraphs 8(b)(i)(C) and 8(b)(i)(H) below and

12



--------------------------------------------------------------------------------



 



      (2) subject to the express special forfeiture and repayment provisions of
the EBRP (or the terms and conditions applicable thereto), an Approved
Retirement (as defined in the EBRP) commencing on the expiration of this
Agreement, which shall be calculated at the initial level of 60% of Average
Final Compensation (as modified by Paragraph 4(c) above) and increased by 1.5%
per full year from April 1, 2004 until his resignation, with a maximum benefit
level of 75% of Average Final Compensation and without any reduction for early
retirement; provided that the foregoing EBRP benefit shall be subject to the
Minimum Lump-Sum Payment described in Paragraph 5(a) above.

  (iii)   Retirement. If Executive terminates employment due to Retirement, as
defined in Paragraph 8(a)(iv) below, then the Company shall provide to Executive
the same benefits in Paragraph 8(a)(ii) above, and shall,

  (A)   allow any unvested equity, granted under a stock plan that the Company
has adopted, to continue vesting as scheduled after Executive’s termination of
employment,     (B)   extend the post-termination exercise period of any
outstanding stock option, granted under a stock plan that the Company has
adopted, to the full term of the stock option; provided that the
post-termination exercise period shall not extend beyond the earlier of (i) the
term of the stock option, or (ii) ten years after the applicable stock option
has been granted;     (C)   allow the continued participation in the Company’s
Long Term Incentive Plan, MIP and performance restricted stock units program
(“PeRSUs”) pursuant to the Company’s 2005 Stock Plan (or successor plan(s)) for
performance period(s) in which the performance metrics and targets were approved
by the Company’s Board (or duly authorized Committee thereof) prior to
Executive’s Retirement, but which performance period is scheduled to end after
Executive’s Retirement; provided that

(1) the awards made under those plans shall be made at the same time, determined
on the same basis and subject to the same criteria and results as other
executive

13



--------------------------------------------------------------------------------



 



officers who participate in those plans; provided, however, that the individual
modifier applied for the determination of payments under MIP, if any, shall be
the modifier equal to the average modifier applied to Executive’s MIP awards in
the three previous consecutive performance periods preceding Executive’s
Retirement,
(2) the awards or payments under this Paragraph 8(a)(iii)(C) shall not be
prorated for actual services rendered during the applicable performance period,
and
(3) in lieu of a grant of PeRSUs, the Company shall pay to Executive on the
third-year anniversary of the date that Executive would have received a PeRSU
grant if he remained an employee of the Company, a cash lump sum equal to the
product of the closing price of the Company common stock on such third-year
anniversary and the number of PeRSUs that would have been granted to Executive
at the end of the performance period if he remained an employee of the Company;
provided, however, that the individual modifier applied for the determination of
PeRSUs that would have been granted, if any, to Executive at the end of the
performance period (if he had remained an employee) shall be the modifier equal
to the average modifier applied to Executive’s PeRSUs in the three previous
consecutive performance periods preceding Executive’s Retirement,

  (iv)   For purposes of Paragraphs 7(c), 7(d) and 8(a)(iii), “Retirement” shall
mean

  (A)   Executive voluntarily terminates employment other than for Good Reason
after the close of the fiscal year in which Executive has attained at least age
fifty-five (55) and has completed fifteen (15) years of continuous service in
one or more of the following positions: Executive Chairman of the Board, Chief
Executive Officer and/or Co-Chief Executive Officer; and

14



--------------------------------------------------------------------------------



 



  (B)   the Board has either (1) elected or approved by resolution Executive’s
successor as Chief Executive Officer or (2) approved a plan of succession.

  (v)   If Executive breaches his obligations under Section 6, then Executive
shall forfeit any compensation or benefit provided in Paragraphs 8(a)(iii)(A)
through (C).

  (b)   Termination Other than for Cause; Termination for Good Reason.

  (i)   If the Company terminates Executive’s employment pursuant to
Paragraph 7(b) above or Executive terminates his employment with the Company for
Good Reason, in both cases prior to a Change in Control of the Company or at any
time other than within the two (2) years immediately following a Change in
Control, then in lieu of any benefits payable pursuant to the Company’s
Executive Severance Policy (so long as the compensation and benefits payable
hereunder equal or exceed those payable under said Policy) and in complete
satisfaction and discharge of all of its obligations to Executive hereunder
(other than obligations that arise under Paragraphs 9 or 10 hereof), the Company
shall, while Executive is not in breach of the provisions of Paragraph 6 hereof;
provided any such suspended payments and/or benefits shall resume once any such
breach has been cured,

  (A)   provide Executive with monthly cash payments equal to Executive’s final
monthly base salary (“Severance”) for the remainder of the Term (the “Severance
Period”); provided that, the amount of severance that would be paid during the
six (6) months after Executive’s termination of employment shall be paid in a
lump sum in the seventh (7th) month following such termination, and such lump
sum amount shall accrue interest at the Deferred Compensation Administration
Plan III Rate (the “DCAP Rate”) for the period of such deferral, which interest
shall be paid together with such payment,     (B)   provide Executive with a
cash payment equal to Executive’s incentive award compensation under the terms
of the Company’s MIP for each fiscal

15



--------------------------------------------------------------------------------



 



      year ending with or within the Severance Period, such MIP awards to be
based on performance metrics established for the applicable performance period
and Executive’s Individual Target Award existing at the time of his termination
of employment, and to be made at the time and in the manner applicable to MIP
payments for current employees; provided, however, that the individual modifier
applied for the determination of payments under MIP, if any, shall be the
modifier equal to the average modifier applied to Executive’s MIP awards in the
three previous consecutive performance periods preceding Executive’s Retirement,

  (C)   provide Executive with lifetime (x) medical benefits which are the
greater of (1) medical benefits that Executive has as of the date of this
Agreement or (2) medical benefits that are comparable to the medical benefits
made available to the Company’s then current Chief Executive Officer (the
determination of which benefit is greater shall be determined based on the fair
market value of the medical benefit), (y) financial counseling program under the
applicable policies as they existed on the date of his termination, and
(z) office space and secretarial support services as may be suitable and
adequate for Executive’s needs, which costs any of the preceding benefits will
be paid directly to the third-party provider of such benefits, if any; provided,
however, the benefits provided under this sub-paragraph (C) may not affect the
benefits provided in any other taxable year and are not subject to liquidation
or exchange for another benefit,     (D)   [left blank intentionally],     (E)  
subject to the express special forfeiture and repayment provisions of the
respective plans (or the terms and conditions applicable thereto), continue the
accrual and vesting of Executive’s rights, benefits and existing awards for the
Severance Period for purposes of the EBRP and ESBP (with Executive’s benefits,
for purposes of those two plans only, calculated on the basis of Executive
receiving (x) an Approved Retirement (as defined in

16



--------------------------------------------------------------------------------



 



      the EBRP) commencing on the expiration of this Agreement, regardless of
Executive’s age at termination, and, (y) with respect to the EBRP, a benefit
calculated at the initial level of 60% of Average Final Compensation (as defined
in Paragraph 4(c) above) and increased by 0.125% per completed month (i.e., 1.5%
per full year) from April 1, 2004 until the expiration of the Severance Period,
with a maximum benefit level of 75% of Average Final Compensation under the EBRP
without any reduction for early retirement); provided that, in the event
Executive’s employment is terminated in connection with a Change of Control
pursuant to Paragraph 8(c) below, the foregoing EBRP benefit shall be subject to
the Minimum Lump-Sum Payment described in Paragraph 5(a) above,

  (F)   subject to both (x) the express special forfeiture and repayment
provisions of the applicable plans or arrangements (or the terms and conditions
applicable thereto) and (y) the provisions of subparagraph (b)(ii) below,
accelerate the vesting of all Executive’s awards granted prior to such
termination of employment pursuant to the Company’s 1994 Stock Option and
Restricted Stock Plan (or any similar plan or arrangement); provided, that
Executive shall in no event be entitled to or receive additional grants or
awards subsequent to the date of his termination of employment,     (G)  
continue Executive’s participation in the Company’s Long Term Incentive Plan for
the Severance Period (but not thereafter) (pro-rating performance periods as of
the date Executive ceased rendering services to the Company); provided, that
Executive shall not participate in any way whatsoever in any performance period
commencing subsequent to the date of termination,     (H)   deem Executive’s
termination to have occurred as if he had retired for purposes of both the
Deferred Compensation Administration Plan III and the 1994 Stock Option and
Restricted Stock Plan (or any similar plan or arrangement), and

17



--------------------------------------------------------------------------------



 



  (I)   terminate Executive’s participation in the Company’s tax-qualified
profit-sharing plans and stock purchase plans, pursuant to the terms of the
respective plans, as of the date Executive’s employment ends.

During the Severance Period, Executive shall have no obligation to seek other
employment and the Company shall not (x) have the right of offset as a result of
any compensation Executive may receive from a subsequent employer or, (y) while
Executive is not in breach of the provisions of Paragraph 6, reduce its payments
pursuant to this Paragraph 8(b)(i).

  (c)   Termination in Connection with a Change in Control. Notwithstanding the
provisions of Paragraph 8(a) and (b) hereof, in the event of an occurrence of a
Change in Control (which shall include the 1999 Change in Control), the
following provisions shall apply in the event of Executive’s termination of
employment (i) within two (2) years following such Change in Control or
(ii) within the six (6) month period immediately preceding such Change in
Control if such termination of employment occurs at the direction of the person
or entity that is involved in, or otherwise in connection with, such Change in
Control:

  (i)   If the Company terminates Executive’s employment pursuant to
Paragraph 7(b) above or otherwise without Cause (as defined in
subparagraph 8(c)(iii) below) or Executive terminates his employment with the
Company for Good Reason, then the Company shall, in lieu of the benefits payable
under subparagraphs (A) and (B) of Paragraph 8(b)(i) above, immediately pay to
Executive in a cash lump sum an amount equal to the greater of:  (x) 2.99
multiplied by Executive’s “base amount” determined pursuant to section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and (y) the sum of
the amounts described in clauses (A) and (B) in Paragraph 8(b)(i) above and
shall take all actions described in clauses (C) through (I) in Paragraph 8(b)(i)
hereof; provided that, payment under (x) shall be delayed in the same manner as
payments provided under paragraph b(i)(A) and payments under (y) relating to
Paragraphs (b)(i)(A) and (b)(i)(B) shall be delayed in the same manner as
provided in paragraphs (b)(i)(A) and (b)(i)(B), respectively and such payments
shall accrue interest at the DCAP Rate for the period of such delay, which
interest shall be paid together with such payment.

18



--------------------------------------------------------------------------------



 



  (ii)   Change in Control. For purposes of this Agreement, a “Change in
Control” of the Company shall be deemed to have occurred if any of the events
set forth in any one of the following subparagraphs shall occur; (A) during any
period of not more than twelve consecutive months, any “person” (as such term is
used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), excluding the Company or any of its affiliates, a
trustee or any fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities, or a corporation owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities; (B) during
any period of not more than twelve consecutive months, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in clause (A), (C) or (D) of this
subparagraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; (C) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (x) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, at least 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (y) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires more than 50% of

19



--------------------------------------------------------------------------------



 



      the combined voting power of the Company’s then outstanding securities; or
(D) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

      Notwithstanding the foregoing, no Change in Control shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which, in the judgment of the Compensation
Committee of the Board, the holders of the Company’s common stock immediately
prior to such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately prior to such transaction or series of
transactions.

  (iii)   Notwithstanding anything to the contrary contained in
subparagraph 7(a)(i), for purposes of this Paragraph 8 (c), termination by the
Company of Executive’s employment for “Cause” shall mean termination upon
Executive’s willful engaging in misconduct which is demonstrably and materially
injurious to the Company and its subsidiaries taken as a whole. No act, or
failure to act, on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by Executive not in good faith and without reasonable
belief that Executive’s action or omission was in the best interest of the
Company or its subsidiaries. Notwithstanding the foregoing, Executive shall not
be deemed to have been terminated for Cause pursuant to this
subparagraph 8(c)(iii) unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose of making a determination of whether
Cause for termination exists (after reasonable notice to Executive and an
opportunity for Executive to be heard before the Board), finding that in the
good faith opinion of the Board, Executive was guilty of misconduct as set forth
above in this subparagraph 8(c)(iii) and specifying the particulars thereof in
detail. In addition, if the conduct alleged to have constituted Cause is curable
(as determined by the Board), the Notice of Termination shall not be delivered
until after the Board (or any duly authorized Committee thereof) shall have
given Executive written notice specifying the conduct alleged to have

20



--------------------------------------------------------------------------------



 



      constituted such Cause and Executive has failed to cure such conduct,
within fifteen (15) days following receipt of such notice.

  (iv)   Remedy by Company. If, within two years following a Change in Control,
Executive terminates employment for Good Reason in accordance with the
provisions of Paragraph 8(c), Executive shall make a good faith reasonable
determination immediately after the fifteen-day period whether the facts and
circumstances that allegedly gave rise to Good Reason have been remedied and
shall communicate such determination in writing to the Company (the “Executive
Determination”). If Executive determines that adequate remedy has not occurred,
then the initial Notice of Termination shall remain in effect. The Company shall
not be bound by any Executive Determination that applies to any termination
other than a termination for Good Reason that occurs within two years following
a Change in Control. Notwithstanding any dispute concerning whether Good Reason
exists for termination of employment or whether adequate remedy has occurred,
the Company shall immediately pay to Executive, as specified in
subparagraph 8(c)(i), any amounts otherwise due under this Agreement. Executive
may be required to repay such amounts to the Company if any such dispute is
finally determined adversely to Executive.

  (d)   Definition of Termination of Employment. For purposes of this Section 8,
the terms termination, terminate(s), terminated, termination of employment,
terminates his employment, termination of Executive’s employment, any such term
or terms that have the similar meaning in context as Executive’s employment
ending, shall have the same meaning as separation from service as defined in
Treasury Regulation section 1.409A-1(h).     (e)   Separate Payments. Each
payment or benefit provided for in this Agreement is a separate “payment” within
the meaning of Treasury Regulation section 1.409A-2(b)(2)(i).     (f)   Delay of
Payments. Notwithstanding the foregoing, if any of the payments or benefits
payable to Executive under this Agreement when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of Code would result in the imposition of additional tax under
section 409A of the Code if paid to Executive on or within

21



--------------------------------------------------------------------------------



 



      the six (6) month period following his termination of employment, then to
the extent such portion of the payments or benefits resulting in the imposition
of additional tax would otherwise have been payable on or within the first six
(6) months following his termination of employment, shall be paid in a lump sum
in the seventh (7th) month following such termination (or such longer period as
is required to avoid the imposition of additional tax under section 409A of the
Code), and such lump sum amount shall accrue interest at DCAP Rate for the
period of such deferral, which interest shall be paid together with such
payment. All subsequent payment or benefits will be payable in accordance with
the payment schedule applicable to each such payment or benefits.

  9.   Compliance with Section 409A         Notwithstanding anything in this
Agreement to the contrary, the Company shall administer and construe this
Agreement in accordance with Section 409A, the regulations promulgated
thereunder, and any other published interpretive authority, as issued or amended
from time to time, so as not to subject the Executive to the additional tax and
interest imposed under Section 409A. To the extent that the Company and/or the
Executive reasonably determine that any amount payable under this Agreement
would trigger the additional tax imposed by Section 409A, the Company and
Executive shall promptly agree in good faith on appropriate modifications to the
Agreement (including delaying or restructuring payments) to avoid such
additional tax yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive. If Executive incurs liability under
Section 409A(a)(1)(B) as a direct result of the Company’s failure to fulfill the
foregoing obligations, the Company will indemnify and hold Executive harmless
from such liability; provided, however, that the Company shall have no
obligation under this provision for any such failures that are attributable to
Executive’s own willful acts or omissions or to Executive’s demand for a
distribution of benefits notwithstanding a recommendation of the Company against
the distribution.     10.   Excise Tax Payment.

  (a)   If, as a result of Executive’s employment with the Company or
termination thereof, the benefits received by Executive (the “Total Payments”)
are subject to the excise tax provision set forth in section 4999 of the Code
(the “Excise Tax”), the Company shall pay to Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Executive, after
deduction of any Excise Tax on the benefits received hereunder and any Federal,
state and local income and employment taxes and Excise Tax upon the Gross-Up
Payment, shall be equal to the Total

22



--------------------------------------------------------------------------------



 



      Payments. Subject to Paragraph 8(f), the Company shall pay to Executive as
soon as administratively practicable, but in no event later than by end of the
calendar year following the year in which Executive remits the Excise Tax, any
Gross-Up Payment due under this paragraph (a).

  (b)   For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor (the “Auditor”), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of section 280G(b)(4)(A) of
the Code, (ii) all “excess parachute payments” within the meaning of
section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent “reasonable compensation” for services actually rendered
(within the meaning of section 280G(b)(4)(B) of the Code) in excess of the Base
Amount (as defined in section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, Executive shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence on the date of termination (or if there is no date of termination,
then the date on which the Gross-Up Payment is calculated for purposes of this
Paragraph 10(b)), net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.     (c)   In the
event that the Excise Tax is finally determined to be less than the amount taken
into account hereunder in calculating the Gross-Up Payment, Executive shall
repay to the Company, within five (5) business days following the time that the
amount of such reduction in the Excise Tax is finally determined, the portion of
the Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on

23



--------------------------------------------------------------------------------



 



      the Gross-Up Payment being repaid by Executive, to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in Executive’s taxable income and wages for purposes of federal, state
and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess plus any interest, penalties or additions payable by
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined, but in no event
later than the end of the calendar year following the year in which Executive
remits the Excise Tax, subject to Paragraph 8(f). Executive and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

  (d)   Notwithstanding anything else herein, this Paragraph 10 shall survive
any termination of employment, any payments hereunder or any termination of
obligations hereunder; provided, however, that this Paragraph 10 shall not
survive any termination of employment for Cause that occurs prior to a Change in
Control, or any payments or termination of obligations in connection with such
termination for Cause.

  11.   General Provisions.

  (a)   Executive’s rights and obligations hereunder shall not be transferable
by assignment or otherwise; provided, however, that this Agreement shall inure
to the benefit of and be enforceable by Executive’s personal and legal
representatives, executors, administrator, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts are still
payable to Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or, if there be no such designee,
to Executive’s estate. Nothing in this Agreement shall prevent the consolidation
of the Company with, or its merger into, any other corporation, or the sale by
the Company of all or substantially all of its properties or assets; and this
Agreement shall inure to the benefit of, be binding upon and be enforceable by,
any successor surviving or resulting corporation, or

24



--------------------------------------------------------------------------------



 



      other entity to which such assets shall be transferred. Unless otherwise
agreed to by Executive, the Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive (such agreement not to
be unreasonably withheld or delayed), to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. This
Agreement shall not otherwise be assigned by the Company. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this paragraph or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law. This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company.

  (b)   This Agreement and the rights of Executive with respect to the benefits
of employment referred to in Paragraph 4 (c) constitute the entire agreement
between the parties hereto in respect of the employment of Executive by the
Company. This Agreement supersedes and replaces in its entirety all prior oral
and written agreements, understandings, commitments, and practices between the
parties, including, but not limited to, the Prior Employment Agreement and the
Termination Agreement.     (c)   Executive and the Company agree that any
dispute, controversy or claim between them, other than any dispute, controversy
claim or breach arising under Paragraph 6 of this Agreement, shall be settled
exclusively by final and binding arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (the “AAA Rules”). A neutral and impartial arbitrator shall be
chosen by mutual agreement of the parties or, if the parties are unable to agree
upon an arbitrator within a reasonable period of time, then a neutral and
impartial arbitrator shall be appointed in accordance with the arbitrator
nomination and selection procedure set forth in the AAA Rules. The arbitrator
shall apply the same substantive law, with the same statutes of limitations and
remedies, that would apply if the claims were brought in court. The arbitrator
also shall prepare a written decision containing the essential findings and
conclusions upon which the decision is based. Either party may bring an action
in court to compel arbitration under this Agreement or to enforce an arbitration
award. Otherwise, neither party shall initiate or prosecute any lawsuit in any
way related to any claim

25



--------------------------------------------------------------------------------



 



      subject to this agreement to arbitrate. Any arbitration held pursuant to
this paragraph shall take place in San Francisco, California. If any proceeding
is necessary to enforce or interpret the terms of this Agreement, or to recover
damages for breach thereof, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs and disbursements, not to exceed in aggregate one
percent (1%) of the net worth of the other party, in addition to any other
relief to which he or it may be entitled. The Company agrees to pay the costs
and fees of the arbitrator. THE PARTIES UNDERSTAND AND AGREE THAT THIS AGREEMENT
CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR
CONTROVERSIES COVERED BY THIS AGREEMENT.

  (d)   The provisions of this Agreement shall be regarded as divisible, and if
any of said provisions or any part hereof are declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability hereof shall
not be affected thereby.     (e)   This Agreement may not be amended or modified
except by a written instrument executed by the Company and Executive.     (f)  
This Agreement and the rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of California without regard
to its principles of conflict of laws.     (g)   For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by messenger
or in person, or when mailed by United States registered mail, return receipt
requested, postage prepaid, as follows:

         
 
  If to the Company:   McKesson Corporation
 
      One Post Street
 
      San Francisco, CA   94104
 
      Attention:  Office of the General Counsel
 
       
 
  If to Executive:   John H. Hammergren
 
      c/o McKesson Corporation
 
      One Post Street
 
      San Francisco, CA 94104

    or such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

             
ATTEST:
      McKesson Corporation    
 
      A Delaware Corporation    
 
           
/s/ Laureen E. Seeger
 
Laureen E. Seeger
      /s/ Jorge L. Figueredo
 
Jorge L. Figueredo    
Executive Vice President, General
      Executive Vice President,    
Counsel and Secretary
      Human Resources    
 
           

By the Authority of the Compensation
Committee of the McKesson Corporation
      /s/ John H. Hammergren
 
John H. Hammergren
Chairman, President and Chief Executive Officer    
On October 24, 2008
           

27